Citation Nr: 0214440	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  02-12 512	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals May 2002 decision which found that 
the appellant was not entitled to recognition as the 
surviving spouse of the veteran.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active service from November 1945 to August 
1965; he died in October 1997.  The appellant in this case 
claims to be his surviving spouse.  

This matter initially arose from a May 2002 decision by the 
Board that found that the appellant was not entitled to 
recognition as the surviving spouse of the veteran.


FINDINGS OF FACT

1.  In May 2002, the Board issued a decision in which it 
concluded that the criteria for recognition of the appellant 
as the surviving spouse were not met.  

2.  The correct facts were before the Board in May 2002 and 
the Board's decision was supported by the evidence then of 
record, and it is not shown that the applicable statutory and 
regulatory provisions existing at that time were ignored or 
incorrectly applied.


CONCLUSION OF LAW

The Board's May 2002 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
20.1400-20.1411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the moving party's motion, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
was enacted.  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
the Court of Appeals for Veterans Claims held that the VCAA 
was not applicable to motions alleging CUE in decisions of 
the Board.  Accordingly, the Board finds that the VCAA is not 
applicable to this motion as a matter of law.  

Turning to the relevant procedural history of the claim, the 
Regional Office (RO) of Manila, the Republic of the 
Philippines, held in February 1999 that the appellant was not 
entitled to DIC or pension as the surviving spouse of the 
veteran.  The RO held that the evidence showed that her 
marriage to the veteran was incestuous and therefore void 
from its performance.  The evidence, including the report of 
a July 1994 VA field examination, was noted to show that the 
appellant's father and the veteran's mother were siblings, 
related by blood within the fourth civil degree, and thus the 
appellant could not be considered the veteran's legal wife.  
In addition, the evidence showed that two of the children of 
the veteran and the appellant suffered from congenital 
defects.

The appellant submitted a timely notice of disagreement and 
substantive appeal.  The May 2002 Board decision denied the 
appellant's claim.  The Board found that the evidence of 
record indicated that the veteran and the appellant were 
first cousins and thus their October 1972 marriage was void 
ab initio under Philippine law.  

In August 2002, the moving party filed a motion alleging CUE 
in the May 2002 Board decision.  Therein, she alleged that 
the report of a July 1994 VA field examination inaccurately 
recorded a certain witness' testimony; alleged that the 
children she had with the veteran had no congenital defects; 
and stated that her late father and the veteran's late mother 
were not siblings, and that their shared last name was 
coincidental.  She submitted documents supporting her 
contentions.

The Board notes that while the law vests the Board with 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision, the shape and expanse of that 
review is controlled by statute and regulations.  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 38 
C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. § 20.1404(b), 
the motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  See Disabled American 
Veterans et. al. v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a)  General.  Clear and unmistakable error 
is a very specific and rare kind of error. It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.

(b)  Record to be reviewed.  (1)  General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.  (2)  Special rule for 
Board decisions issued on or after July 21, 
1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that decision, 
provided that the documents could reasonably 
be expected to be part of the record.

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.  (1)  Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in 
a Board decision.  (2)  Duty to assist.  The 
Secretary's failure to fulfill the duty to 
assist.  (3)  Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).  See Disabled American Veterans et. al. 
v. Gober, supra.

Based on a thorough review of the evidence, the Board finds 
that the moving party has set forth an allegation of CUE in a 
clear and specific manner.  Thus, her allegations satisfy the 
sufficiency criteria set forth in section 20.1404(b).  As a 
result, the Board will proceed to address the merits of the 
moving party's CUE claim.  See Disabled American Veterans et. 
al. v. Gober, supra.

The Board appreciates that the moving party does not agree 
with conclusion the Board reached in May 2002.  Nevertheless, 
the determinative question in this matter is not whether the 
moving party agrees with the Board's weighing or evaluation 
of the facts then of record, but whether the correct facts, 
as they were known at the time, were before the Board and 
whether the statutory or regulatory provisions extant at the 
time were correctly applied.  38 C.F.R. § 20.1403(d)(3).

The moving party has not articulated any specific basis for a 
finding of an error that would have changed the result of the 
May 2002 Board decision.  She has made no arguments as to 
whether the correct facts, as they were known at the time, 
were before the Board or whether the statutory or regulatory 
provisions extant at the time were correctly applied.  Rather 
her assertions constitute nothing more than a disagreement 
with how the evidence was evaluated, that by law cannot rise 
to the level of CUE.  38 C.F.R. § 1403(d)(3).  In addition, 
her assertions are based in part on evidence not of record at 
the time of the May 2002 Board decision.

Nothing in this determination is designed to express doubt 
about the good faith of the moving party in advancing her 
claim of CUE.  The Board does not question the sincerity of 
the appellant's convictions.  Under the governing law and 
regulations, however, allegations only disputing how the 
Board weighed or evaluated the evidence before it, or arguing 
on the basis of evidence not of record at the time of those 
Board decisions, cannot rise to the level of CUE as a matter 
of law.  38 C.F.R. §§ 20.1403(b), (d)(3), 20.1404.  
Allegations of CUE made on these bases are subject to denial.

Accordingly, the Board finds that the motion challenging the 
Board's decision of May 2002 is denied.


ORDER

The motion for revision of the May 2002 Board decision based 
on CUE is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



